UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES LAMONT MARSHALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:08-cr-00017-FL-1)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Lamont Marshall pled guilty to possession of a

firearm after being convicted of a felony, in violation of 18

U.S.C.   §§    922(g)(1)     (2006).         The   district   court     sentenced

Marshall to a total of 168 months of imprisonment, and Marshall

now appeals.        His attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), raising one sentencing issue

but stating that there are no meritorious issues for appeal.

Marshall was informed of his right to file a pro se supplemental

brief, but he did not do so.             The Government has filed a motion

to dismiss Marshall’s appeal of his sentence based on Marshall’s

waiver of his right to appeal in the plea agreement.                     For the

reasons that follow, we affirm in part and dismiss in part.

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                  This court reviews

the validity of an appellate waiver de novo and will enforce the

waiver if it is valid and the issue appealed is within the scope

thereof.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     An appeal waiver is valid if the defendant knowingly and

intelligently agreed to the waiver.                Id. at 169.   Generally, if

the district court fully questions a defendant regarding the

waiver of his right to appeal during the Fed. R. Crim. P. 11

colloquy,     the   waiver   is   both    valid    and   enforceable.     United

                                         2
States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                        We

have thoroughly reviewed the record and conclude that Marshall

knowingly    and   intelligently      waived    the     right    to   appeal    his

sentence.     Because the issue raised on appeal falls within the

scope of the waiver, we grant the Government’s motion to dismiss

in part and dismiss the appeal of Marshall’s sentence.

            The waiver, however, does not preclude our review of

the   conviction.        We    have   examined        the   entire     record   in

accordance with the requirements of Anders and have found no

unwaived and meritorious issues for appeal.                 We therefore deny

in part the Government’s motion to dismiss and affirm Marshall’

conviction.

            This court requires that counsel inform Marshall, in

writing,    of   the   right   to   petition    the    Supreme    Court   of    the

United States for further review.              If Marshall requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Marshall.                     We dispense

with oral argument because the facts and legal contentions are




                                       3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4